     Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 1 of 23




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                    :
                                            :      3:18CR81 (SRU)
v.                                          :
                                            :      MARCH 31, 2020
JONATHAN BRITO                              :

                EMERGENCY MOTION FOR COMPASSIONATE RELEASE

       JONATHAN BRITO, through undersigned counsel, respectfully moves the Court

under 18 U.S.C. § 3582(c)(1)(A)(i) to modify his sentence and immediately release him

to home confinement and a period of supervised release. The unprecedented threat of

COVID-19 could not have been foreseen at sentencing, and poses extraordinary risks to

Mr. Brito’s health. The virus thrives in densely packed populations, and the MDC is ill-

equipped to contain the pandemic and prevent COVID-19 from becoming a de facto

death sentence for Mr. Brito. Mr. Brito currently suffers from diabetes, severe asthma

and his requests for medical assistance have gone ignored, and these make him

especially vulnerable to the deadly risks of COVID-19. Allowing Mr. Brito to finish out

his sentence at home is the only prudent response to the extraordinary and compelling

circumstances created by the novel coronavirus, especially given the fact that he is

serving a six month sentence that commenced on November 5, 2019 and is scheduled

to be released on May 3, 2020.




                                           1
    Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 2 of 23




        Attached for the Court’s consideration in connection with this motion is an

expert affidavit that generally addresses the increased public health risks from keeping

at-risk inmates incarcerated during the pandemic, see Affidavit of Dr. Brie Williams,

attached as Exhibit A, and an expert affidavit that specifically address conditions at the

MDC, see Affidavit of Dr. Jonathan Giftos, attached as Exhibit B.

    I. Procedural History.

        Mr. Brito was sentenced by this Court to six months of imprisonment. He self-

surrendered on November 3, 2019. His six month max date will bring him to May 3,

2020. As he is required to serve the first six months of supervised release on home

confinement, it would be requested that the remainder of his sentence be converted to

home confinement as well.1

    II. Client’s Current Conditions of Confinement and Health Conditions.

        Mr. Brito is particularly vulnerable to COVID-19 because he is already quite ill with

diabetes, asthma and the fact that he is still recovering from being shot last year. Furthermore,

his incarceration at Brooklyn MDC make things even worse. As of 8:00am on March 31,

2020, the new strain of coronavirus which causes COVID-19 has infected over 781,830


        1
           Undersigned counsel was actually notified via email from Amanda David, Assistant
Federal Defender in the Federal Defender’s Office of the Eastern District of New York
(Amanda_David@fd.org) with the following email (in pertinent part): “I am reaching out
because MDC has provided the Federal Defenders with a partial list of inmates they consider to
be vulnerable/high risk during the COVID-19 pandemic. Your client Jonathan Brito’s name is on
the list, potentially because of his age and maybe because of other health factors. That is all the
information that we have about him. I see from the docket that he is currently serving a 6-
month sentence and self-surrendered a few months ago…”




                                                2
    Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 3 of 23




people, leading to more than over 37,500 deaths worldwide.2 On March 11, 2020, the

World Health Organization officially classified COVID-19 as a pandemic.3 On March 13,

2020, the President of the United States declared a national state of emergency in

response to the disease’s spread.4 Previously, Governor Cuomo declared a State of

Emergency,5 and Mayor de Blasio declared a State of Emergency in New York City. 6 As

of March 30, 2020 @ 4:30pm, there are 66,497 positive cases in New York State, 7 and

38,087 positive cases in New York City.8 Those include positive cases at Rikers Island,

the Nassau County jail, and now the MDC.9 COVID-19 has also reached the Connecticut

Department of Corrections, as recent news reports indicate.10

        The CDC issued guidance that individuals at higher risk of suffering

2
  Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times (March 31, 2020),
at https://nyti.ms/2U4kmud (updating regularly).
3
  WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020) at
https://bit.ly/2W8dwpS.
4
  Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
(COVID-19) Outbreak, President Donald J. Trump (March 13, 2020), at https://bit.ly/33waihz.
5
  At Novel Coronavirus Briefing, Governmor Cuomo Declares State of Emergency to Contain
Spread of Virus, New York State (March 11, 2020) at https://on.ny.gov/2TKzIoz.
6
  DeBlasio Declares State of Emergency in NYC, and Large Gatherings Are Banned, New York
Times (March 12, 2020).
7
  Novel Coronavirus (COVID-19), New York State Department of Health (March 25, 2020) at
https://on.ny.gov/2vfFQvy (updating regularly).
8
   Coronavirus, New York City Health (March 25, 2020) at https://on.nyc.gov/39ME7wU
(updating regularly).
9
  Rikers Island Inmate Has Contracted Coronavirus: Officials, N.Y. Daily News (March 18, 2020),
at https://bit.ly/2Qt7aOf; Coronavirus Update: Long Island Inmate Put in Isolation After Testing
Positive for COVID-19, WABC-TV (March 16, 2020), at https://abc7ny.com/6019279/.; Trump
Weighs Release of Some Federal Prisoners After Inmate Tests Positive for Coronavirus, USA
Today (March 22, 2020), at https://bit.ly/2wFJrDZ.
10
         https://www.fox61.com/article/news/local/department-of-corrections-employee-tests-
positive-for-covid-19/520-8e52dada-9272-4c16-9310-6b2ad48e6f4f. Viewed on March 26,
2020 at 2:15 pm.




                                               3
     Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 4 of 23




complications from COVID-19 take immediate preventative actions, including avoiding

crowded areas, staying home as much as possible, practicing social distancing,

frequently washing hands, and avoiding contact with common surfaces.11 These steps

are necessary to prevent infection. But they are essentially impossible to implement in

pretrial detention facilities, such as the MDC.12

       Inmates cycle in and out of MDC from all over New York City, New York State,

the country, and even the world. The people who work in the facilities leave and

return daily, without screening. Incarcerated people have poorer health than the

general population, and even at the best of times, medical care is limited in federal

pretrial detention centers and Bureau of Prison facilities.13 According to public health

experts, incarcerated individuals “are at special risk of infection, given their living

situations,” and “may also be less able to participate in proactive measures to keep

themselves safe;” “infection control is challenging in these settings.”14 Outbreaks of

the flu regularly occur in jails, and during the H1N1 epidemic in 2009, many jails and




11
    People at Risk for Serious Illness from COVID-19, CDC (March 12, 2020) at
https://bit.ly/2vgUt1P.
12
   Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases
45(8):1047-1055, at https://doi.org/10.1086/521910.
13
   Laura M. Maruschak et al. (2015). Medical Problems of State and Federal Prisoners and Jail
Inmates, 2011-12. NCJ 248491. Washington, D.C.: U.S. Department of Justice, Bureau of Justice
Statistics, at https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf.
14
   “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President Mike
Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the
United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.




                                              4
     Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 5 of 23




prisons dealt with high numbers of cases.15 With the recent identification of infected

inmates in nearby jails, it is only a matter of time before the disease spreads among the

local detainee population, including in the MDC. Precisely because of this high risk of

contagion in detention facilities, Brooklyn District Attorney Eric Gonzalez and various

public health experts have asked Governor Cuomo to grant emergency clemencies to

elderly and sick prisoners.16 On March 18, 2020, Mayor DeBlasio announced his intent

for all local jails to release its high-risk pretrial detainees.17

        Given the pandemic and the overall state of emergency in New York City, MDC-

Brooklyn is unable to protect the health and safety of defendants in its custody,

especially against a contagious disease such as COVID-19. The MDC is a massive

pretrial detention facility, housing approximately 1,700 people. Correctional officers

from New York and surrounding states arrive to the facility each day. The majority

detained are housed in small two-man cells (originally designed for one inmate to

inhabit) with a shared toilet and sink, and eat meals and have recreation in groups of

70 or more. Other units are open dormitories that house 70 or more inmates without

the ability to separate. The undersigned does not know which area of the prison




15
   Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (March 7, 2020) at
https://bit.ly/2TNcNZY.
16
   Sarah Lustbader, Coronavirus: Sentenced to COVID-19, The Daily Appeal (March 12, 2020), at
https://theappeal.org/sentenced-to-covid-19/.
17
   NYC To Begin Releasing Inmates Amid Coronavirus Outbreak, N.Y. Post (March 18, 2020), at
https://nypost.com/2020/03/18/nyc-to-begin-releasing-inmates-amid-coronavirus-outbreak/.




                                                5
     Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 6 of 23




Betancourt is being held in, though the difference does not matter. For a man with his

health history and complications, any area of the jail is unsafe.

       The MDC’s medical care has repeatedly failed to adequately address even

routine medical conditions.18 In times of crisis, the medical care has halted entirely.

For an entire week in January and February 2019, during the sub-zero temperatures of

the “Polar Vortex,” MDC Brooklyn went without power and heat, and inmates were

locked down for days at a time and denied hot food or additional blankets and warm

clothing.19 Inmates with serious pre-existing physical and mental illnesses received no

care.20 Even the most basic efforts, such as moving inmates requiring sleep apnea

machines to breathe to the available floors with electricity, were not taken. 21 The

“very cruel conditions” during the 2019 blackout have prompted multiple judges to

grant downward variances to those defendants who suffered them. Tr. of Sent. Hr’g. at

12, United States v. Acosta De La Rosa, 18-CR-667 (PKC) (E.D.N.Y. Jun. 4, 2019) (ECF No.

16); see, e.g., United States v. Douglas, 18-CR-554 (PKC) (E.D.N.Y. 2019); United States v.

Lewis, 18-CR-565 (ENV) (E.D.N.Y. 2019); United States v. Williams, 19-CR-5 (KAM)



18
   E.g., National Association of Women Judges (NAWJ) Women in Prison Committee (WIP)
Second Visit to BOP’s Metropolitan Detention Center (MDC), Brooklyn, New York, June 3, 2016,
at https://bit.ly/39JRhdW.
19
   See Annie Correal, No Heat for Days at a Jail in Brooklyn Where Hundreds of Inmates Are Sick
and “Frantic,” N.Y. Times (Feb. 1, 2019), at https://nyti.ms/2sXCIQg; Complaint, Scott v. Quay,
19-CV-1075 (MKB) (E.D.N.Y. Feb. 22, 2019), ECF No. 1.
20
   Complaint, Scott v. Quay, 19-CV-1075 (MKB) (E.D.N.Y. Feb. 22, 2019), ECF No. 1.
21
   Review and Inspection of Metropolitan Detention Center Brooklyn Facilities Issues and
Related Impacts on Inmates, Office of the Inspector General, U.S. Department of Justice at 29
(September 2019) at https://oig.justice.gov/reports/2019/e1904.pdf.




                                              6
   Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 7 of 23




(E.D.N.Y. 2019); United States v. Ozols, No. 16-CR-692 (JMF) (S.D.N.Y. Feb. 12, 2019)

(ECF No. 31).

       By reason and belief since the undersigned spoke with attorneys in the greater

New York area, the MDC has not met even the most basic recommendations of the

CDC for preventing the spread of the coronavirus. Though the undersigned cannot

independently verify these facts, based on court filings in similar cases and after

speaking with attorneys who are familiary with the daily conditions at the MDC, the jail

has no screening mechanism in place for staff, other than self-reporting, and it had no

such screening for visitors prior to the suspension of legal and social visitation on

March 13, 2020. The staff is not wearing face masks or gloves. Hand sanitizer is not

available to the inmates. Plans exist to provide bar soap to inmates, but as of now, not

every inmate has access to soap. Only those inmates who have money for commissary

will be able to purchase additional soap beyond what the MDC has supplied. It has no

medical ward or facility in place to house infected inmates. The MDC’s only stated plan,

should an inmate become symptomatic for COVID-19, is to confine that inmate to the

Special Housing Unit (“SHU”), where the cells are cold, rife with black mold, and the

ceiling leaks directly onto the beds. Inmates are likely to be reluctant to self-report

their symptoms knowing that any such admission will result in their transfer to the SHU;

this fear of self-reporting only increases the risk of transmission and infection among

the population.




                                           7
       Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 8 of 23




         As additional people are arrested who have been out in the community as the

coronavirus spreads, if they are not actively symptomatic, they will be brought into the

MDC and held with the existing population, potentially bringing COVID-19 into this

population held in large numbers, close quarters, and low sanitary conditions. On

March 12, 2020, Magistrate Judge Orenstein denied a remand application, holding that

increasing the population of the MDC could present a “danger to the community”—the

staff and inmates inside the jail—by potentially bringing the virus into the facility.

United States v. Raihan, 20-CR-68 (BMC) (Mar. 12, 2020).

III.     Under the First Step Act, this Court has Broad Authority to Determine
         Whether Extraordinary and Compelling Circumstances Exist to Modify Mr.
         Brito’s Sentence and Release Him to Home Confinement.

         The First Step Act (“FSA”) expressly permits Mr. Brito to move this Court to

reduce his term of imprisonment and seek compassionate release. See 18 U.S.C. §

3583(c)(1)(A)(i). Under normal circumstances, a defendant can seek recourse through

the courts after either (1) the BOP declines to file such a motion on his behalf; or (2)

there has been of lapse of 30 days from the warden’s receipt of the defendant’s

request, whichever is earlier. Id. In fact, undersigned counsel transmitted Mr. Brito’s

request to the warden of MDC via email on March 27, 2020 (see Exhibit C) and again on

today’s date. Although the BOP has yet to rule on the request (and thirty days have yet

to pass), Mr. Brito files this motion now in light of the urgent nature of this matter. See

discussion, infra Part III. A.




                                            8
    Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 9 of 23




       After exhausting the administrative process, “a court may then ‘reduce the term

of imprisonment’ after finding that ‘extraordinary and compelling reasons warrant such

a reduction’ and ‘such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.’” United States v. Ebbers, 2020 WL 91399, at *4,

02-CR-1144 (VEC) (ECF No. 384) (S.D.N.Y. Jan. 8, 2020). “In making its decision, a court

must also consider “the [sentencing] factors set forth in section 3553(a) to the extent

that they are applicable.”” Id. (quoting 18 U.S.C. § 3582(c)(1)(A)).

       While courts have noted that the Sentencing Commission’s applicable policy

statement on what constitutes “extraordinary and compelling reasons” to warrant a

sentence reduction is anachronistic because it has not been updated since passage of

the FSA, they still continue to be guided by the Sentencing Commission’s descriptions

of “extraordinary and compelling reason.” See, e.g., Ebbers, 2020 WL 91399, at *4

(S.D.N.Y. Jan. 8, 2020). However, the Sentencing Commission’s statements do not

constrain the court’s independent assessment of whether “extraordinary and

compelling” reasons warrant a sentence reduction in light of the First Step Act’s

amendments. United States v. Beck, 2019 WL 2716505, at *5–6 (M.D.N.C. June 28,

2019); see also Ebbers, 2020 WL 91399, at *4. Indeed, “the district courts themselves

have the power to determine what constitute extraordinary and compelling reasons for

compassionate release.” United States v. Young, 2020 WL 1047815, at *6 (M.D. Tenn.

Mar. 4, 2020) (collecting cases).




                                            9
   Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 10 of 23




           A. The unprecedented nature of this emergency compels the Court to find
           the exhaustion requirement waived.

       The Court need not and should not wait for Mr. Brito to exhaust administrative

remedies under § 3582(c)(1)(A), as this will almost assuredly exacerbate an already

impending public health catastrophe in our jails and prisons, while posing a particular

and real danger to Mr. Brito. See generally Washington v. Barr, 925 F.3d 109, 120–21

(2d Cir. 2019) ("[U]ndue delay, if it in fact results in catastrophic health consequences,

could make exhaustion futile.").

       Federal courts have found that they can hear applications prior to the

expiration of 30 days (or the exhaustion of administrative remedies) if there is an

emergency. See United States v. Agustin Francisco Huneeus, No. 19 Cr. 10117 (IT), ECF

Docket No. 642 (D. Mass. Mar. 17, 2020) (granting defendant’s emergency motion

based on COVID-19); see also United States v. James Arberry, No. 15 Cr. 594 (JPO), ECF

Docket No. 84 (S.D.N.Y. Nov. 12, 2019) (hearing and granting emergency

compassionate release application of prisoner with cancer). This accords with general

administrative law principles and the exception to administrative exhaustion

requirements in numerous statutory schemes. See, e.g., Hendricks v. Zenon, 993 F.2d

664, 672 (9th Cir. 1993) (waiving requirement to exhaust administrative remedies

where “exceptional circumstances of peculiar urgency are shown to exist”) (citing

Granberry v. Greer, 481 U.S. 129 (1987)); Washington v. Barr, 925 F.3d 109, 119 (2d Cir.

2019) (finding that administrative exhaustion requirements can be waived if delay




                                           10
   Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 11 of 23




would cause irreparable injury); Maxwell v. New York Univ., 407 F. App’x 524, 527 (2d

Cir. 2010) (same).

       “[A]pplication of the exhaustion doctrine is ‘intensely practical’” and should “be

guided by the policies underlying the exhaustion requirement.” Bowen v. City of New

York, 476 U.S. 467, 484 (1986) (quoting Mathews v. Eldridge, 424 U.S. 319, 332 n.11

(1976)). Those policies were articulated by the Supreme Court in Weinberger v. Salfi,

422 U.S. 749 (1975):

       Exhaustion is generally required as a matter of preventing premature
       interference with agency processes, so that the agency may function
       efficiently and so that it may have an opportunity to correct its own
       errors, to afford the parties and the courts the benefit of its experience
       and expertise, and to compile a record which is adequate for judicial
       review.

422 U.S. at 765.

       Conducting an “intensely practical” analysis of these policies in the context of

the Social Security Act’s exhaustion requirement, the Supreme Court held in Bowen

that courts “should be especially sensitive” to irreparable and severe medical harm

resulting for blind adherence to a statutory exhaustion requirement, particularly

“where the Government seeks to require claimants to exhaust administrative remedies

merely to enable them to receive the procedure they should have been afforded in the

first place.” 476 U.S. at 484 (discussing 42 U.S.C. § 405(g)); see also Rafeedie v. I.N.S.,

880 F.2d 506 (D.C. Cir. 1989) (Ginsburg, J., concurring) (“As I see it, a statutory

exhaustion requirement, unless Congress explicitly declares otherwise, does not




                                            11
   Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 12 of 23




impose an absolute, unwaivable limitation on judicial review; instead, it sets a

condition that may be excused when insistence on exhaustion would threaten grave

harm to the party seeking review and would not sensibly serve the purposes Congress

envisioned in establishing that condition.”).

       When coupled with the impending crisis, the unique exhaustion provision in

§ 3582(c)(1)(A) places this case squarely within Bowen’s holding.                 Under

§ 3582(c)(1)(A), exhaustion will “merely [ ] enable [Defendants] to receive the

procedure they should have been afforded in the first place”—it will simply advance by

what could be a crucial thirty days this Court’s consideration of Mr. Brito’s motion for

compassionate release. Bowen, 476 U.S. at 484. To wit, § 3582(c)(1)(A) provides that

motions for compassionate release are to be brought either by the “Director of the

Bureau of Prisons, or upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on the defendant’s behalf . . . .” 18 U.S.C. § 3582(c)(1)(A) (emphasis added).

In other words, § 3582(c)(1)(A)’s exhaustion requirement is not like other statutory

exhaustion requirements, which expressly deprive federal courts of jurisdiction to hear

disputes in the absence of exhaustion. Cf. Booth v. Churner, 532 U.S. 731, 736 (2001)

(failure to exhaust under the Prison Litigation Reform Act, 42 U.S.C. § 1997(e), means

action cannot be maintained in federal court because that provision explicitly provides

that “[n]o action shall be brought with respect to prison conditions under section 1983




                                            12
   Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 13 of 23




of this title, or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are exhausted.”

(emphasis added)).

       Rather, § 3582(c)(1)(A) merely controls who (the BOP or the Defendant) moves

for compassionate release before the Court, and when (now, or long after COVID-19

has already swept through MDC).

       Congress’ desire to avoid blind adherence to this “exhaustion” requirement is

evidenced by the exception baked into § 3582(c)(1)(A), which provides that Defendants

can bypass exhaustion altogether if the warden fails to act on an administrative

application for compassionate release within 30 days. § 3582(c)(1)(A) (“[T]he court,

upon motion of the Director of the Bureau of Prisons, or upon motion of the defendant

after the defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30

days from the receipt of such a request by the warden of the defendant's facility,

whichever is earlier . . . .” (emphasis added)). With this provision, Congress implicitly

recognized that the policies underlying compassionate release are not furthered—and,

indeed, actively frustrated—by excessive deference to bureaucratic process. Congress’

concerns about delay are even more pronounced in the current public health crisis.

       The policies underlying such requirements would not be furthered by strict

adherence in this instance. Giving the BOP time to decide administrative applications




                                             13
   Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 14 of 23




for compassionate release predicated on COVID-19 concerns would not “afford the

parties and the courts the benefit of [the BOP’s] experience and expertise.” Salfi, 422

U.S. at 765. The BOP already has provided its “expert” input on such requests: its

“COVID-19 Action Plan” lacks any consideration whatsoever of compassionate release.

See    Federal     Bureau   of   Prisons    COVID-19     Action    Plan,   available   at

https://www.bop.gov/resources/news/20200313_covid-19.jsp.          And the MDC Legal

Department has confirmed to counsel that it has no institution-specific requirements

for requesting compassionate release and no specific procedure in place for

compassionate release during this pandemic.         Thus, it would be futile to force

defendants to exhaust their administrative remedies—at the cost of their health and,

potentially, their lives.

        As discussed below, it is only a matter of time before COVID-19 spreads like

wildfire in the prisons. As one Court held on March 19th:

        The Court is glad to hear that there are currently no reported cases of
        COVID-19 at Maguire, but is unsure what that means if people are not
        being tested.      And, as the [prison’s] management plan itself
        acknowledges, symptoms of COVID-19 can begin to appear 2-14 days
        after exposure, so screening people based on observable symptoms is
        just a game of catch up. That’s why the Bay Area is on lockdown. We
        don’t know who’s infected. Accordingly, the government’s suggestion
        that Toledo should wait until there is a confirmed outbreak of COVID-19
        in Maguire before seeking release, see ECF No. 113 at 6 (“If the situation
        with respect to COVID-19 at Maguire changes, Toledo is free to seek
        reconsideration of the issue at that point.”), is impractical. By then it
        may be too late.




                                           14
     Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 15 of 23




In the Matter of the Extradition of Alejandro Toledo Manrique, 2020 WL 1307109, at *1,

19-MJ-71055 (MAG) (TSH) (N.D. Cal., Mar. 19, 2020).

        With the speed and unpredictability of this pandemic in New York City—now

the epicenter of the pandemic—waiting even 30 days will be too late. Accordingly, this

Court should exercise jurisdiction over Mr. Brito’s emergency motion for

compassionate release and dispense with the BOP requirements under 18 U.S.C. §

3582(c)(1)(A)(i).


           B. “Extraordinary and compelling reasons” warrant a reduction in Mr.
           Brito’s sentence.

               1. COVID-19 is a public health disaster that threatens vulnerable
               incarcerated persons like Mr. Brito.

        As the numbers have shown, the COVID-19 pandemic continues to roil New

York City, and these numbers are projected to double every three days, with the city

deemed an “epicenter” of the crisis.22 COVID-19 is already sweeping through the city’s

jails and prisons, too. As of March 25, 2020, at least 52 inmates and prison employees

at Rikers Island and other city jails had tested positive for COVID-19.23 Federal facilities

are not immune: the BOP has confirmed at least one inmate case and three staff cases


22
  Coronavirus in the U.S.: Latest Map and Case Count, The New York Times, available at
https://nyti.ms/2UIkCz4.

23
  Sydney Periera, Confirmed Coronavirus Cases Rise in New York Jails, Increasing Pressure to
Release People in Custody, available at https://gothamist.com/news/confirmed-coronavirus-
cases-rise-nyc-jails-increasing-pressure-release-people-custody.




                                            15
     Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 16 of 23




at MDC Brooklyn and one inmate case at MCC New York.24 The numbers are likely

higher, as testing is limited. See, e.g., In the Matter of the Extradition of Manrique,

2020 WL 1307109, at *1 (N.D. Cal. Mar. 19, 2020) (expressing concern about the

infection rate within BOP facilities given that “people are not being tested”). A number

of other inmates are in isolation or quarantine at both MDC Brooklyn and MCC New

York.

        Conditions of confinement create an ideal environment for the transmission of

highly contagious diseases like COVID-19. See Affidavit of Dr. Brie Williams, attached at

Aff. ¶ 14 (“Because inmates live in close quarters, there is an extraordinarily high risk of

accelerated transmission of COVID-19 within jails and prisons. Inmates share small

cells, eat together and use the same bathrooms and sinks. . . . . They are not given

tissues or sufficient hygiene supplies”); Joseph A. Bick (2007). Infection Control in Jails

and      Prisons.      Clinical     Infectious       Diseases     45(8):1047-1055,       at

https://academic.oup.com/cid/article/45/8/1047/344842 (noting that in jails “[t]he

probability of transmission of potentially pathogenic organisms is increased by

crowding, delays in medical evaluation and treatment, rationed access to soap, water,

and clean laundry, [and] insufficient infection-control expertise”). BOP employees are




24
     Federal   Bureau     of     Prisons,        COVID-19   Coronavirus,    available     at
https://www.bop.gov/coronavirus/index.jsp.




                                             16
     Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 17 of 23




complaining that they lack masks and gloves, hand sanitizer, and even soap. 25 Pretrial

detention centers—like MDC—are even more imperiled, as detainees transit through

weekly. See Williams Aff. ¶ 13 (“The risk of exposure is particularly acute in pre-trial

facilities where the inmate populations shift frequently”).             Despite the general

lockdown in New York State, BOP continues to transport inmates to and from MDC and

MCC and has confirmed, on March 25, 2020, that it will not stop admitting new

inmates.26 This exacerbates the risk of transmission. Though the BOP emphasizes that

it screens inmates before moving them,27 as the Manrique Court put it: “the [BOP]

management plan itself acknowledges [that] symptoms of COVID-19 can begin to

appear 2-14 days after exposure, so screening people based on observable symptoms is




25
  Federal Prison Workers Say Conflicting Orders on Coronavirus Response is Putting Lives at
Risk, CBS News (March 19, 2020), available at https://www.cbsnews.com/news/coronavirus-
prison-federal-employees-say-conflicting-orders-putting-lives-at-risk-2020-03-19/;      Danielle
Ivory, ‘We Are Not a Hospital’: A Prison Braces for the Coronavirus, N.Y. Times (Mar. 17, 2020),
available at https://www.nytimes.com/2020/03/17/us/coronavirusprisons-jails.html; Martin
Kaste, Prisons and Jails Worry About Becoming Coronavirus ‘Incubators.’” NPR (March 13, 2020),
https://www.npr.org/2020/03/13/815002735/prisons-and-jails-worry-about-becoming-
coronavirus-incubators.

26
  Luke Barr, Despite Coronavirus Warnings, Federal Bureau of Prisons Still Transporting Inmates:
Sources, ABC News (March 23, 2020), https://abcnews.go.com/Health/warnings-bureau-
prisons-transporting-inmates-sources/story?id=69747416%22;

27
             BOP              Implementing                  Modified               Operations,
https://www.bop.gov/coronavirus/covid19_status.jsp




                                              17
     Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 18 of 23




just a game of catch up. . . . We don’t know who’s infected.” Manrique, 2020 WL

1307109, at *1.28

        The MDC has disclosed to the Chief Judges that as of March 25, 2020, nearly

one-third of its current population is high-risk within the CDC’s definition (537 inmates),

creating a powerful likelihood that the coronavirus will spread throughout the facility,

and particularly endanger the at-risk inmates. In the context of this unprecedented

and rapidly evolving emergency, the MDC is simply not equipped to provide adequate

medical attention to its detainees, let alone curb the spread of the virus. It has only

three doctors on staff to care for 1700 inmates, 537 of whom are at-risk. See Giftos Aff,

attached as Exhibit B.      Indeed, as the Second Circuit recently observed, present

information about the COVID-19 epidemic and the MDC’s prior failings in 2019 to

adequately protect detainees and allow them access to counsel and their families

following a fire and power outages suggest that the virus’s impact will likely be “grave

and enduring.” Fed. Defs. of New York, Inc. v. Fed. Bureau of Prisons, No. 19-1778,

2020 WL 1320886, at *12 (2d Cir. Mar. 20, 2020).




28
  In fact, according to information the BOP provided to the U.S. Marshals Service, the positive
case at MDC Brooklyn came from a new inmate who had left Rikers on March 16, 2020, was
brought to MDC Brooklyn that evening, and passed all of MDC Brooklyn’s screening tests. He
became symptomatic two days later and was sent to Lutheran Hospital for testing, and
returned to the MDC Brooklyn to await the results. Between March 16, 2020 and when the
positive test result was received on March 21, 2020, this inmate had contact with many other
inmates and with correctional officers.




                                              18
   Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 19 of 23




       2. Mr. Brito’s vulnerability to COVID-19 due to his high medical risk is an
       extraordinary and compelling reason that warrants a sentence reduction.

       Mr. Brito is particularly vulnerable to COVID-19, as the BOP has already

acknowledged by placing Mr. Brito on the list of high-risk inmates.            This is an

“extraordinary and compelling reasons” for his release.        See Note 1(A), § 1B1.13

(expressly recognizing that “other reasons” may exist for granting compassionate

release), see Note 1(D), § 1B1.13 Note 1(D) (recognizing that extraordinary and

compelling reasons exists “other than, or in combination with, the reasons described in

subdivisions (A) through (C).”). Here, Mr. Brito’s high susceptibility to COVID-19 falls

within the purview of this catchall. Moreover, courts have noted that while § 1B1.13

provides “helpful guidance” for determining what constitutes an extraordinary and

compelling reason to warrant a sentence reduction, the inquiry does not end there.

Rather, district courts have the freedom to shape the contours of what constitutes an

extraordinary and compelling reason to warrant compassionate release. Given the

highly infectious nature of COVID-19, the inability in a facility like MDC to practice any

of the hygienic and social distancing techniques that the Center for Disease Control has

put in place to prevent rapid transmission, and the fact that Mr. Brito suffers from

ailments that have already been identified as “high risk,” this Court should find that Mr.

Brito legitimate medical risk is a sufficiently extraordinary and compelling basis for

granting compassionate release.




                                           19
     Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 20 of 23




        A recent letter by fourteen U.S. Senators of both parties underscores this

position. Writing to U.S. Attorney General William Barr and BOP Director Michael

Carvajal, they stated: “[We] urge you to take necessary steps to protect [inmates in

Federal custody] particularly by using existing authorities under the First Step Act

(FSA). . . . We have reviewed the Federal Bureau of Prisons (BOP) COVID-19 Action Plan,

which . . . notably does not include any measures to protect the most vulnerable staff

and inmates. . . . [I]t is important . . . that the most vulnerable inmates are released or

transferred to home confinement, if possible.”29 And as the Second Circuit noted

about COVID-19 in a unanimous recent opinion, “The impact of this recent emergency

on jail and prison inmates, their counsel . . . , the United States Attorneys, and the BOP,

including the individual Wardens and the personnel of each facility, is just beginning to

be felt. Its likely course we cannot foresee. Present information strongly suggests,

however, that it may be grave and enduring.” Fed. Defs. of New York, Inc., 2020 WL

1320886, at *12.

        Finally, in the last few days, other jails and prisons have already started to

proactively release elderly and sick inmates who are at high risk of infection, as well as

releasing as many nonviolent offenders as possible in an effort to reduce the

incarcerated population and thus reduce the risk of spread. For example, on March 25,



29
 https://www.durbin.senate.gov/imo/media/doc/Letter.%20to%20DOJ%20and%20BOP%20on
%20COVID-19%20and%20FSA%20provisions%20-
%20final%20bipartisan%20text%20with%20signature%20blocks.pdf




                                            20
      Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 21 of 23




2020, New York City announced that it would release 300 inmates from Rikers Island. 30

Approximately 1,700 inmates have been released from Los Angeles County Jails,31 and

1,000 inmates are to be released from New Jersey jails.32 Therefore, while COVID-19

remains an unprecedented emergency, many states (and politicians) have recognized

that they have a duty to flatten the curve inside incarcerated spaces. So, too, should

this Court.

IV.      Mr. Brito Has A Stable Home To Live In, if Released To Home Detention,
         Where He Will Be Safer and The Public Will Be Safer.

         If released, Mr. Brito can reside with his wife JOCELYN RIVERA in New Haven, CT

(the specific address is known to the US Probation Office). I have been informed by

Ms. Rivera that U.S. Probation Officer Desiree Melendez had conducted a residence

check after he had commenced his sentence. Mr. Brito will receive medical treatment

once released.




30
    https://www.cnbc.com/2020/03/24/coronavirus-new-york-city-to-release-300-nonviolent-
inmates-from-rikers-island.html
31    https://www.dailynews.com/2020/03/24/l-a-county-releases-1700-inmates-from-
jail-early-to-prevent-coronavirus-outbreak-behind-bars/
32             https://www.nytimes.com/2020/03/23/nyregion/coronavirus-nj-inmates-
release.html



                                           21
     Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 22 of 23




V.      Conclusion

        For the foregoing reasons, Mr. Brito respectfully requests that the Court modify

his sentence under 18 U.S.C. § 3582(c)(1)(A)(i) and release him to home confinement or

hold a hearing as soon as possible. Should the Court wish to hold a hearing, counsel

waives Mr. Brito’s appearance and asks that Client be allowed to appear telephonically.

                                     RESPECTFULLY SUBMITTED,
                                     JONATHAN BRITO



                               By:
                                     FRANK J. RICCIO II
                                     LAW OFFICES OF FRANK J. RICCIO LLC
                                     923 EAST MAIN STREET
                                     BRIDGEPORT CT 06601-0491
                                     Fed Bar #CT 20980
                                     (203) 333-6135 (phone)
                                     (203) 333-6190 (fax)
                                     frankriccio@ricciolaw.com (email)
                                     www.ricciolaw.com (site)




                                           22
   Case 3:18-cr-00081-SRU Document 1018 Filed 03/31/20 Page 23 of 23




                                       CERTIFICATION

I hereby certify that on March 31, 2020, a copy of foregoing was filed electronically and
served by mail on anyone unable to accept electronic filing. Notice of this filing will be
sent by e-mail to all parties by operation of the Court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.




                                 By:
                                         FRANK J. RICCIO II
                                         LAW OFFICES FRANK J. RICCIO LLC




                                            23
